In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-15-00413-CV
                           ____________________

                      WINGROVE ROBINSON, Appellant

                                         V.

                RAINTREE TOWER APARTMENTS, Appellee
________________________________________________________________________

                    On Appeal from the 60th District Court
                          Jefferson County, Texas
                         Trial Cause No. B-197,319
________________________________________________________             _____________

                          MEMORANDUM OPINION

      Alleging the non-renewal of his lease was retaliation for his having pursued

an unspecified claim in small claims court, Wingrove Robinson sued Raintree

Tower Apartments to enjoin an eviction and requested monetary and non-monetary

relief for the alleged retaliation. See generally Tex. Prop. Code Ann. § 92.331(a)(1)

(West 2014). The trial court denied Robinson’s application for temporary

injunction and an eviction case proceeded to judgment and issuance of a writ of

possession in another court. Thereafter, Raintree filed a no-evidence motion for

                                         1
summary judgment in the retaliation suit, alleging that Robinson could not prove

that he in good faith exercised a right afforded to the tenant under the lease against

the landlord. See id. The trial court granted the motion for summary judgment and

dismissed all of Robinson’s claims with prejudice. See Tex. R. Civ. P. 166a(i).

      In his brief for the appeal, Robinson argues that Raintree did not have good

cause to terminate his lease. When a no-evidence motion for summary judgment is

submitted to a trial court, “[t]he court must grant the motion unless the respondent

produces summary judgment evidence raising a genuine issue of material fact.”

Tex. R. Civ. P. 166a(i). Where the movant has filed a no-evidence motion for

summary judgment that identifies the specific elements as to which there is no

evidence, and the nonmovant does not file a timely and legally adequate response,

it is not an abuse of discretion for the trial court to grant the motion and render a

summary judgment for the movant. See Landers v. State Farm Lloyds, 257 S.W.3d
740, 746 (Tex. App.—Houston [1st Dist.] 2008, no pet.).

      In this case, Raintree’s no-evidence motion for summary judgment identified

the specific element of Robinson’s claim to which Raintree alleged Robinson had

no evidence. See Tex. R. Civ. P. 166a(i); see also Tex. Prop. Code Ann. §

92.331(a)(1). Robinson failed to file a written response to the no-evidence motion

for summary judgment at least seven days before the hearing. See Tex. R. Civ. P.

                                          2
166a(c) (“Except on leave of court, the adverse party, not later than seven days

prior to the day of hearing may file and serve opposing affidavits or other written

response.”).

      In his brief, Robinson complains that the trial court did not consider the

“evidence” he presented at the summary judgment hearing. Robinson related some

of the history of the dispute at the summary judgment hearing, but none of the facts

mentioned by Robinson in the hearing were properly admitted into evidence before

the trial court for consideration of the summary judgment motion, and Robinson

did not request leave to file a late response. See id. (“No oral testimony shall be

received at the hearing.”).

      Because Robinson failed to file any response to the no-evidence motion for

summary judgment, we hold the trial court properly rendered summary judgment

in favor of Raintree Tower Apartments. See Imkie v. Methodist Hosp., 326 S.W.3d
339, 343-44 (Tex. App.—Houston [1st Dist.] 2010, no pet.). We overrule

Robinson’s issue and affirm the trial court’s judgment.

      AFFIRMED.



                                             ________________________________
                                                     CHARLES KREGER
                                                           Justice

                                         3
Submitted on July 18, 2016
Opinion Delivered September 22, 2016

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       4